      Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

LATOYA BROWN; et al.                                                                       PLAINTIFFS

v.                                                                     Civ. No. 3:17cv347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; et al.                                                     DEFENDANTS


                     DEFENDANTS’ MEMORANDUM IN SUPPORT
                OF THEIR MOTION FOR A SETTLEMENT CONFERENCE

         Given that the instant case is at a crossroads, now is an appropriate time for this Court to

order a settlement conference before Magistrate Judge Linda Anderson pursuant to Local Rule

16(g).

                                             ARGUMENT

THIS COURT SHOULD CONVENE A SETTLEMENT CONFERENCE TO BE
ATTENDED BY ALL PARTIES AND THEIR COUNSEL.

         A.     The case is in a procedural posture that naturally fosters fruitful settlement
                discussions.

         This action was filed on May 8, 2017. [Dkt. #1]. After more than six (6) months of

extensive discovery during which defendants produced more than 90,000 pages of documents, 1

and the parties deposed more than thirty (30) individuals, 2 plaintiffs filed their initial motion for



         1
          This included every arguably relevant documented report covering any interaction between the
MCSD and individuals in Madison County since Sheriff Tucker took office in 2012. See Affidavit of
Charles E. Cowan, Esq. [Dkt. # 157 at 11] (describing in detail the magnitude and complexity of defendants’
document review and production in this matter). Defendants’ attorneys reviewed more than 85,688
documented incidents of MCSD law enforcement activities and more than 2,114 pages of emails, requiring
more than six hundred hours of attorney time. Id. at 11-12. In addition, plaintiffs deposed Sherriff Tucker,
his Chief Deputy, eighteen (18) other MCSD officers, and two Madison County Supervisors. See [Dkt.
#290 at 29-30]. Defendants deposed each of the plaintiffs currently a part of this action.
         2
         A comprehensive recitation of the full chronology of discovery that has taken place in this case is
found in defendants’ consolidated rebuttal brief in support of their motions for summary judgment on class
claims of all plaintiffs. [Dkt. #290 at 29-32].
      Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 2 of 7



class certification on March 14, 2018. [Dkt. #226]. The parties engaged in an extensive motion

practice, which included seven (7) separate motions for summary judgment on the individual

claims of the remaining plaintiffs in this case, and more than nine (9) other motions, including

defendants’ motion to deny class certification [Dkt. #237], and various motions to strike certain

evidence and expert reports submitted in support of the motion for class certification.

       On January 4, 2019, the Court entered an order denying plaintiffs’ motion for class

certification, holding that the motion had numerous deficiencies. [Dkt. #340]. More specifically,

the Court held that the Roadblock Class and Pedestrian Class were too amorphous for the Court to

be able to ascertain who might be a member of either class, id. at 13-14, and that, with respect to

the Targeting Class, plaintiffs had not “shown that all members of the Targeting Class . . . have

been harmed by the allegedly discriminatory policy that forms the common question with respect

to that class.” Id. at 16. The Court allowed plaintiffs the opportunity to attempt to fix their class-

related problems and gave them thirty (30) days to file an amended complaint and, in doing so,

denied all outstanding motions without prejudice as being moot. Id. On February 4, 2019,

plaintiffs filed an amended complaint [Dkt. #342], as contemplated by the Court’s January 4, 2019,

order, dropping the Targeting Class and attempting to repair the defects in the Roadblock Claim

and the Pedestrian Class. They also filed a motion for class certification based on the amended

complaint [Dkt. #343], and a motion for leave to file a second amended complaint. 3 [Dkt. #345].

       Now that plaintiffs have attempted to satisfy this Court’s order of January 4, 2019, this case

is in a position where this Court can: (1) enter a temporary stay of the deadlines for defendants to



       3
         Plaintiffs’ second amended complaint seeks to: (1) substitute Madison County Sheriff Deputy
Slade Moore for one of the John Doe defendants; (2) add additional factual details relevant to the claim
against Deputy Moore; and (3) clarify the relief sought against Deputy Moore and the County with respect
to the Mannings’ personal claims. [Dkt. #345 at 4].


                                                   2
          Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 3 of 7



respond to the amended complaint and the two pending motions; and (2) enter an order setting a

settlement conference to take place with all due haste. 4 Absent a resolution of plaintiffs’ claims at

this time, the parties will expend tremendous resources in re-filing and re-briefing the various

motions the Court dismissed without prejudice, including the various motions for summary

judgment defendants filed on the class claims of the individual plaintiffs. 5 The parties have

exchanged settlement offers. 6 The Court’s involvement at this point would serve to ensure that

the settlement discussions would be productive in potentially ending any further expenditure of

the parties’ or the Court’s resources. If convened, this would be the first settlement conference in

this case.

           B.        Defendants’ request for the convening of a settlement conference is favored by
                     the law.

           This Court’s scheduling of a settlement conference would be entirely consistent with

controlling law and this Court’s Rules. The convening of a settlement conference is consistent

with the inherent power federal district courts have to manage their dockets. Hamilton v.

Robertson, 854 F.2d 740, 741 (5th Cir. 1988). The Local Rules provide that the Court “may

schedule an initial settlement conference . . . as the interests of justice may dictate,” and counsel



           4
          Given that no class has been certified in this matter, settlement can take place without the necessity
of court approval. See WRIGHT & MILLER, Settlement, Voluntary Dismissal, or Compromise of Class
Actions—Purpose and Scope of Rule 23(e), 7B Fed. Prac. & Proc. Civ. § 1797 (3d ed.) (noting that the
2003 amendments to Rule 23(e) clearly stated that the rule only applies to “claims, issues, or defenses of a
certified class”). The 2003 amendments to Fed. R. Civ. P. 23(e) abrogated prior cases interpreting the pre-
2003 amendment language of Rule 23(e) to apply to claims of a class that had not yet been certified. See
Roper v. Consurve, Inc., 578 F.2d 1106 (5th Cir. 1978) (applying pre-amendment Rule 23(e); Caston v.
Mr. T’s Apparel, Inc., 157 F.R.D. 31, 33-34 (S.D. Miss. 1994) (same).
           5
          The Court’s January 4 order denying Plaintiffs’ motion for class certification stated that
defendants will be permitted “to again seek summary judgment after the amended complaint is filed or the
time period for doing so has expired.” [Dkt. #340 at 16].
           6
               Although each offer has presently been rejected, that is normal at the outset of any settlement
effort.
                                                        3
      Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 4 of 7



for parties “may request at any time that the judicial officer assigned to the case schedule a

settlement conference.” Local Rule 16(g)(1)(A). The Local Rules favor any attempt at settlement

because “[c]ompromises of disputed claims are favored by the courts.” Mid-South Towing Co. v.

Har-Win, Inc., 733 F.2d 386, 391-92 (5th Cir. 1984) (quotation marks and citation omitted). 7 See

Rampy by and through Rampy v. Austin, 718 F. Supp. 556, 558 (S.D. Miss. 1989) (noting that a

defendant had filed a motion for a settlement conference and that a settlement conference was

conducted consistent with the request). 8

        Indeed, the fact that settlement is a favored resolution of a lawsuit is the very reason that

the Local Rules require parties to take steps to advance the possibility of settlement without further

intervention of the Court. See Local Rule 16(c) (requiring that parties provide the court “a candid

evaluation of the possibilities for settlement” in the parties’ confidential memoranda prior to the

Rule 16 pretrial conference); Local Rule 26(f)(6) (requiring that the parties “[d]iscuss the

possibilities for prompt settlement or resolution of the action and whether it would be helpful to



        7
         In this case, as discussed at length in defendants’ rebuttal memorandum in support of its various
motions for summary judgment on the individual plaintiffs’ class claims, the parties have undertaken a
massive amount of discovery to-date, encompassing thousands of attorney hours. See [Dkt. #290 at 29-
32]. There has been sufficient discovery in this matter to warrant this Court setting a settlement conference.
        8
          This Court has ordered settlement conferences in class actions prior to any class certification
before. See Kemp v. Tower Loan of Miss., LLC, No. 3:15CV499-CWR-LRA, 2017 WL 3426240, at *1
(S.D. Miss. Aug. 8, 2017) (noting that the parties had “participated in three court ordered settlement
conferences with Magistrate Judge Linda Anderson and had reached a settlement” through arm’s-length
negotiations following settlement conferences with the Magistrate Judge). Other district courts have
granted a party’s request for a settlement conference when proper. See United States v. Lincoln Parish Sch.
Board, Civil Action No. 66-12071, 2016 WL 4146148, at *1, *4 (W.D. La. Aug. 4, 2016); Joyce v.
Anderson, No. 5:08-cv-286-BO, 2010 WL 3419426, at *1 (E.D.N.C. Aug. 30, 2010) (granting motion for
settlement conference and granting defendants leave to file a response to the plaintiff’s summary judgment
motion twenty-one (21) days after conclusion of the conference if settlement not achieved); Howard v.
Skolnik, No. 2:08-cv-00728-GMN-GWF, at *1, *2 (D. Nev. Dec. 8, 2010); Madden v. Piper, Civ. No. 1:16-
cv-P21-GNS, 2017 WL 3584216, at *1, *4 (W.D. Ky. Aug. 18, 2017); Bank v. Am. Honda Fin. Corp., No.
12-cv-3133, 2014 WL 4099844, at *1, *4 (C.D. Ill. Aug. 20, 2014); Johnson v. Citimortgage, Inc., 351 F.
Supp. 2d 1368, 1380 (N.D. Ga. 2004).


                                                      4
     Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 5 of 7



schedule an early settlement conference” prior to the initial pre-trial conference). Furthermore,

the Local Rules dictate that that parties “undertake discovery necessary for meaningful settlement

discussions before a settlement conference or mediation.” Local Rule 16(g)(1)(C). As already

demonstrated, extensive discovery has been conducted in this action.

       Plaintiffs have sent two separate letters to Judge Reeves, on January 22 and February 5,

2019, asking him to convene a status conference for scheduling purposes. Should the settlement

conference succeed, it would obviate the need for a scheduling order. If the case does not settle,

the Magistrate Judge can enter a scheduling order at the end of the conference, as defendants

suggest in their separate motion for stay.

                                         CONCLUSION

       For the reasons discussed above, defendants respectfully request an order from this Court

setting a settlement conference in this matter to take place with all due haste.

       Respectfully submitted this 12th day of February, 2019.


                                              MADISON COUNTY, MISSISSIPPI and
                                              SHERIFF RANDALL C. TUCKER, IN
                                              HIS OFFICIAL CAPACITY


                                              BY:     /s/ Michael B. Wallace
                                                      Michael B. Wallace (MSB #6904)
                                                      Charles E. Ross (MSB #5683)
                                                      James E. Graves (MSB #102252)
                                                      Charles E. Cowan (MSB #104478)
                                                      WISE CARTER CHILD & CARAWAY, P.A.
                                                      Post Office Box 651
                                                      Jackson, Mississippi 39205-0651
                                                      Telephone: 601-968-5534
                                                      Facsimile: 601- 944-7738
                                                      mbw@wisecarter.com
                                                      cer@wisecarter.com
                                                      jeg@wisecarter.com
                                                      cec@wisecarter.com

                                                  5
Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 6 of 7




                                    T. Russell Nobile (MSB #100682)
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    2510 14th Street, Suite 1125
                                    Gulfport, Mississippi 39501
                                    Telephone: 228-867-7141
                                    Facsimile: 228-867-7142
                                    trn@wisecarter.com

                                    OF COUNSEL:

                                    Rebecca B. Cowan (MSB #7735)
                                    CURRIE JOHNSON & MYERS, P.A.
                                    1044 River Oaks Dr.
                                    Jackson, Mississippi 39232
                                    P.O. Box 750
                                    Jackson, Mississippi 39205-0750
                                    Telephone: 601-969-1010
                                    Facsimile: 601-969-5120
                                    bcowan@curriejohnson.com

                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester
                                    Jason Edward Dare
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                6
     Case 3:17-cv-00347-CWR-LRA Document 348 Filed 02/12/19 Page 7 of 7



                                 CERTIFICATE OF SERVICE

        I, Michael B. Wallace, hereby certify that I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will automatically send email notification of such filing
to the following:

       Joshua Tom, Esq.
       Paloma Wu, Esq.
       Landon P. Thomas, Esq.
       American Civil Liberties Union of Mississippi Foundation
       233 E. Capitol Street
       Jackson, MS 39201
       JTom@aclu-ms.org
       PWu@aclu-ms.org

       Jonathan K. Youngwood, Esq. (pro hac vice)
       Janet A. Gochman, Esq. (pro hac vice)
       Isaac Rethy, Esq. (pro hac vice)
       Nihara K. Choudhri, Esq. (pro hac vice)
       Kavitha Satya Sivashanker, Esq. (pro hac vice)
       Brooke Jarrett, Esq. (pro hac vice)
       Christopher K. Shields, Esq. (pro hac vice)
       Simpson Thatcher & Bartlett, LLP
       425 Lexington Avenue
       New York, NY 10017
       jyoungwood@stblaw.com
       jgochman@stblaw.com
       irethy@stblaw.com
       nchoudhri@stblaw.com
       kavitha.sivashanker@stblaw.com
       bonnie.jarrett@stblaw.com
       christopher.shields@stblaw.com

       Ezekiel Edwards, Esq. (pro hac vice)
       Jeffery Robinson, Esq. (pro hac vice)
       American Civil Liberties Union Foundation
       125 Broad Street
       New York, NY 10004
       eedwards@aclu.org
       jrobinson@aclu.org

       So, certified this the 12th day of February, 2019.

                                                      /s/ Michael B. Wallace
                                                      MICHAEL B. WALLACE



                                                  7
